Case: 1:13-cv-02665-JG Doc #: 44-7 Filed: 08/29/19 1 of 3. PagelD #: 558

EXHIBIT 7

 
Case: 1: 13- -Cv-02665-JG Doc #: 44-7 Filed: 08/29/19 2 of 3. PagelD #: 559

01-Sep-11 31Augl1-1204
THIS ITEM IS PART OF A LEGAL STATEMENT RECONSTRUCTION
GROUP ID G31Aug11-1204
‘Sequence number 004870788220 Posting date 01-DEC-08

 

A 567,609,628 ye:
Check Ne,

 
   
  

"4 28 08 68 AUSTIN, TEXAS 2309 52886263
2309 52886263 20090800 130 OLANG ANDOVERTAX REFUND

LasoUanabbosLafealDalDsucsndetaMfsouabe lf eg sTlaassElostoall

 
     
 

   
 

 
   

 

sar nt

bark snore | JEREMY _M LANGNER 43/07

d “it “Fy BROORLYNCNY. 11230-2620 543638400

; get o wage .

po fee Fesgeu Topearnarett | OIPAETER ONE-YEAR
Pa } ee ue ee et |

OB eg bene : Paste -

iat Se bade feral

pO | _ _

ho egansew «= eD0D000SsaN 5288625310 o3408

 

  

OM hoe, pt NL

8 Rud qm cng

 

LNCH.LA MOBO RIED e100 - Eck uae

1 " bad ‘ * . 4 ripe
PUES ak SY ate TS EOH

sap ineaset

e 3 goee2
oe ee i ae ee ee

 

 

 

 
Case: 1:13-cv-02665-JG Doc #: 44-7 Filed: 08/29/19 3 of 3. PagelD #: 560
01-Sep-11 31Aug11-1204
THIS [TEM ES PART OF A LEGAL STATEMENT RECONSTRUCTION
GROUP ID G31 Aug11-1204
Sequence number 006170582624 Posting date 10-DEC-08

 

 

 

 

   
  
 

& Tuten Stats Cre ce A 568,398,012 | oo
1h 03 ‘03 04 AUSTIN, TEXAS 2309 53655838

eS ee S09 $3655838 20090800 £30 OLANG ANDOVERSTIMULUS
oo Pay ~ beultonllidhballllssecihl Woocol lead oneal refill

BAS _tho order of _ JEREMY M LANGNER got. ae Lite

BROORLIN. hy. (11230-2620 . "see 500800 |

ana RINDI . “voto AFTER OnE YEAR -

  
  
   

 

=, je 7, 2098 BCONOHEC STIMULUS PAYRENT

 

EID Few. ODOOOOS BE SARS5H385" O44 208

 

  

; F Ves az = is
KEL ie o 2
gee ih daa o F
oN te #830 cn :0
ne S520: Got
ee eeh Pea
ONG 3 e FB 22
Qa Ak ed ATE 5G
Son gOf 7a
we Gf sae BEES
\ eam m= 1 ot

IW ies. ap pees:
“) . Se , a
ee:
eso ma 5

fis 2 3G

gik &-6

gam 2S

 

 

Ben aia

 

 

 

 
